Name: Commission Regulation (EEC) No 2062/80 of 31 July 1980 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry
 Type: Regulation
 Subject Matter: marketing;  fisheries;  production;  agricultural structures and production
 Date Published: nan

 No L 200/82 Official Journal of the European Communities 1 . 8 . 80 COMMISSION REGULATION (EEC) No 2062/80 of 31 July 1980 on the conditions and procedure (or granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products (1), as last amended by Regulation (EEC) No 2903/78 (2), Having regard to Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organizations in the fishing industry (3), and in particular Articles 2 (2) and 3 thereof, Whereas Regulation (EEC) No 105/76 provides that a producers' organization must show that it is suffi ­ ciently active economically in order to obtain recogni ­ tion ; whereas producers' organizations can play their part in the common organization of the market only if they are able to provide a supply which is concen ­ trated, sufficient in quantity, continually available and homogeneous in quality ; whereas only producers' organizations of a certain minimum output can fulfil these requirements ; Whereas the minimum output hitherto prescribed has in some cases proved to be inadequate, particularly since the degree of concentration amongst purchasers has been increasing for some time ; whereas the minimum quantities in question should accordingly be increased to an appropriate level ; Whereas the structure of the fishing industry and its products vary greatly throughout the Community according to the type of fishing practised ; whereas the minimum quantities produced should therefore be fixed according to type of fishing ; Whereas the conditions of production in coastal waters vary substantially from region to region within the Community ; whereas the minimum output fixed for producers' organizations concerned with local inshore and certain special types of fishing .areas may, therefore, in some cases prove too low ; whereas the Member States should therefore be authorized to set a higher minimum output for producers' organizations involved in local inshore fishery ; Whereas it has further proved necessary to set a minimum output for associations of producers' organi ­ zations and to lay down requirements in respect of their common production and marketing rules ; whereas associations may carry out their functions only if they can show a minimum output which corresponds to the total of the output prescribed for their individual members ; whereas it is sufficient that the common production and marketing rules of an association cover the coordination of their members' rules ; whereas, however, this requires that the members' fleets and their production should have a sufficient degree of uniformity for each product or group of products and in respect of turnover ; whereas this may be ensured where the association's activity covers an area of the Community with a certain degree of uniformity in production and marketing structures ; Whereas the producers' organizations' common production and marketing rules fixed hitherto for adjusting production to market requirements must be simplified and limited to the essentials ; whereas the catch plan should accordingly be drawn up with special reference to the quantity it is possible to produce, the stocks available and the forecast market requirements ; Whereas the supervision by Member States of the manner in which the producers' organizations operate should be extended ; whereas the Member States should, in particular, ensure that the producers' organi ­ zations neither draw up nor maintain catch plans which substantially ignore market requirements or past experience as regards the quantities of fish with ­ drawn from the market ; Whereas the provisions as to the information required for recognition should also be applied to associations ; Whereas it has also proved necessary to supplement the provisions on withdrawals or recognition ; whereas recognition of a producers' organization or association thereof should also be withdrawn if that organization or association fails to fulfil its obligations ; Whereas, subject to certain transitional provisions, Commission Regulation (EEC) No 1939/72 of 8 September 1972 on the conditions and procedures for the recognition of producers' organizations in the fishing industry (4) should be repealed ;( ») OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12. 12. 1978, p. 1 . P OJ No L 20, 28 . 1 . 1976, p. 39. (&lt;) OJ No L 207, 9 . 9 . 1972, p. 10. 1 . 8 . 80 Official Journal of the European Communities No L 200/83 Article 2Whereas the measures provided for in this Regulation are in . accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the conditions and proce ­ dure for granting and withdrawing recognition of producers' organizations and associations thereof. 1 . The requirement laid down in Article 2 ( 1 ) (a) of Regulation (EEC) No 105/76 shall be considered as fulfilled where a producers' organization, having regard to the type of fishing mainly carried out by its members and the products or groups of products for which recognition is being requested, produces the following minimum quantities : Type of fishing Minimum annual catch(landed weight) 1 . Local inshore fishing (average time out : less than two days) Sardines, anchovies 1 000 tonnes or other fresh fish 1 000 tonnes 2. Offshore fishing (average time out : two to eight days) Fresh fish 2 500 tonnes 3. High-sea fishing (average time out : nine to 21 days) Fresh tunny 1 500 tonnes Other fresh products 15 000 tonnes or salted fish 10 000 tonnes 4. Deep-sea fishing (average time out : not less than 22 days) Fresh fish 1 5 000 tonnes or frozen sardines 5 000 tonnes or frozen tunny 5 000 tonnes or other frozen products 15 000 tonnes or salted fish 10 000 tonnes 5. Other fishing Shrimps of the genus Crangon spp 800 tonnes or Oysters 500 tonnes or mussels 500 tonnes or other crustaceans and molluscs 200 tonnes or freshwater fish 250 tonnes 2. However, Member States may set higher minimum quantities for producers' organizations whose members engage in fishing of the types speci ­ fied in paragraph 1 ( 1 ) and (5), provided that regional conditions so require. These minimum catches may not exceed those laid down for a producers' organiza ­ tion whose members engage in offshore fishing. Article 3 An association shall be considered to have fulfilled the requirement laid down in Article 2 ( 1 ) (a) of Regu ­ lation (EEC) No 105/76 if it has a minimum output equal to the sum of the minimum quantities laid down for its members. For the purposes of calculating this quantity, account shall be taken only of the minimum quantities for the members which were taken as the basis for their recognition and which are sufficiently uniform in respect of composition, type of production and marketing. Article 4 1 . The obligation provided for in the first indent of the second subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 100/76 shall not cover the quantities of products for which the members of producers' organi ­ zations concluded contracts before their admission to the organization, provided that, before admission, they informed the organization of the extent and duration of these contracts and obtained its approval. 2. In so far as a producers' organization releases its members from the requirement to sell through the organization their entire output of the product or products in respect of which they are members, the common rules referred to in the first indent of the second subparagraph of Article 5 ( 1 ) must include at least the requirement that the members in question respect the withdrawal prices applied by the producers' organization. No L 200/84 Official Journal of the European Communities 1 . 8 . 80 Article 5 1 . The common rules on production and marketing referred to in the second indent of the second subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 100/76 must be laid down in writing. In the case of a producers' organization these rules shall include at least : (a) as regards production : (aa) a catch plan to be drawn up before the begin ­ ning of the fishery year containing appro ­ priate measures for adjusting the factors of production and the catch during the fishery year to demand. The catch plan is to be drawn up on the basis of the forecast attainable output per species and the forecast demand of the market ; (bb) standardization of products (weight, size, sorting, presentation, packaging, etc.) ; (cc) product quality, quality control methods, quality grading ; Member States shall be entitled not to apply the provisions of (aa) to producers' organizations engaged in local inshore and other fishing within the meaning of Article 2 ( 1 ) (5) ; (b) as regards marketing : the provisions governing sales by the producers' organization, on the one hand and by its members on the other, in particular as regards the concentra ­ tion of supply, preparation for sale and common supply at the first marketing stage. 2. In the case of an association, the rules shall provide at least for a coordination of its members' common rules as referred to in paragraph 1 for produc ­ tion and marketing. Article 6 The following documents and information shall accompany every application for recognition : (a) the instrument establishing the organization ; (b) the rules of the organization ; (c) the names of the persons empowered to act for and on behalf of the producers' organization or the association ; (d) particulars of the activities justifying the applica ­ tion for recognition ; (e) the necessary information to enable compliance with Articles 2 and 3 to be checked. Article 7 1 . The Member State shall decide on applications for recognition within four months of the date on which they were lodged. 2. Where a Member State refuses recognition, it shall inform the Commission within two months following notification of its decision to the applicant indicating the grounds for refusal . Article 8 The Member States shall exercise continuous supervi ­ sion of the operation of recognized producers' organi ­ zations and associations, with particular regard to the application of Article 4 of Regulation (EEC) No 105/76 and of Article 5 of this Regulation. Article 9 1 . The recognition of a producers' organization or association shall, without prejudice to the grounds set out in Article 4 of Regulation (EEC) No 105/76, be withdrawn if the organization or association fails in its obligations to adhere to its rules on production and marketing. 2. Recognition of a producers' organization or asso ­ ciation shall not be withdrawn if force majeure or natural conditions affecting fishing prevent it from achieving the minimum annual outputs laid down in Article 2. 3. The grounds for withdrawal shall be communi ­ cated to the producers' organization or association in advance in writing. 4. If recognition is withdrawn on the grounds that the producers' organization or association has applied for or made use of recognition fraudulently, aid granted under Article 6 of Regulation (EEC) No 100/76 shall be claimed back. 5. The grounds for withdrawing recognition shall in each case be communicated to the Commission within two months. 6. Recognition granted under Regulation (EEC) No 1939/72 to producers' organizations before the date of entry into force of this Regulation shall be withdrawn if the conditions laid down in this Regulation for recognition are not fulfilled. Article 10 Subject as provided in Article 11 (2) hereof, Regula ­ tion (EEC) No 1939/72 is hereby repealed. Article 11 1 . This Regulation shall enter into force on 1 August 1980 . 2. It shall apply with effect from 1 January 1982 in respect of producers' organizations which have already been recognized before 1 August 1980 under Regula ­ tion (EEC) No 1939/72. Regulation (EEC) No 1939/72 shall remain in force until 31 December 1981 in respect of those organizations. 1 . 8 . 80 Official Journal of the European Communities No L 200/85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1980. For the Commission Finn GUNDELACH Vice-President